DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication, dated 06/21/2022, in which claims 1, 7, 11-15, and 17-19 have been amended, claims 6 and 16 have been canceled, and claims 21-22 have been newly added. Thus, claims 1-5, 7-15, and 17-22 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15, line 7, recites the limitation "wherein the database was created by an Internet bot scanning Internet websites.”  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-15, and 17-22 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of preventing users from making unauthorized user profile updates that match potential targets without significantly more. 
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
Claim 1 is directed to method, which recites a series of steps, e.g., receiving, at a computer system, a request to change user profile information associated with a user account of a transaction service; responsive to receiving the request, accessing, by the computer system, a database that identifies potential targets that may be impersonated using the transaction service; wherein the database was created by an Internet bot scanning Internet websites to identify identity information indicative of entities that are potential targets for impersonation via the transaction service and storing, in the database, the identity information; responsive to determining the request matches identity information corresponding to one of the potential targets in the database, placing, by the computer system, one or more restrictions on the request being able to complete in order to reduce a possibility of unintended subsequent transactions being conducted with the user account using the transaction service. These limitations describe the abstract idea of preventing users from making unauthorized user profile updates that match potential targets (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity. The computer device limitations, e.g., a computer system, database, and internet bot do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a computer system, database, and internet bot are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a computer system, database, and internet bot are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 1 is not patent eligible.
Claim 11 is directed to a non-transitory machine-readable medium, which is one of the statutory categories of invention (Step 1: YES).
Claim 11 is directed to a non-transitory machine-readable medium having instructions stored thereon, the instructions executable to perform a series of steps, e.g., analyzing, by a computer system, Internet locations to determine a set of content associated with potential payment transactions, wherein the analyzing comprises an Internet bot scanning the Internet locations to identify identity information indicative of entities that are potential targets for impersonation via a transaction service; extracting, by the computer system, the identity information; and storing, by the computer system in a potential target database of the transaction service, the identity information for one or more of the identified entities as potential targets; wherein the transaction service is configured to prevent users from making unauthorized user profile updates that match potential targets stored in the potential target database in order to reduce a possibility of unintended subsequent transactions being conducted with the user account using the transaction service. These limitations describe the abstract idea of preventing users from making unauthorized user profile updates that match potential targets (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity. The computer device limitations, e.g., a computer system, internet bot, and potential target database do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 11 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a computer system, internet bot, and potential target database are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 11 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a computer system, internet bot, and potential target database are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 11 is not patent eligible.
Claim 15 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
Claim 15 is directed to a system comprising: one or more processor units; memory storing program instructions executable by the one or more processor units, which performs a series of steps, e.g., storing updates to a potential target database of potential targets for whom transactions may be spoofed via a transaction service using identity information of the potential targets, wherein the database was created by an Internet bot scanning Internet websites to identify identity information indicative of entities that are potential targets for impersonation via the transaction service and storing, in the database, the identity information; maintaining user profile information for a plurality of user accounts of the transaction service; receiving a request to update user profile information for a particular one of the plurality of user accounts; and in response to determining that information included in the request matches one of the potential targets in the potential target database, blocking the request in Page 5 of 14order to reduce a possibility of unintended subsequent transactions being conducted with the user account using the transaction service. These limitations describe the abstract idea of preventing users from making unauthorized user profile updates that match potential targets (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity. The computer device limitations, e.g., a system, one or more processor units, memory, database internet bot, and potential target database do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 15 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a system, one or more processor units, memory, database internet bot, and potential target database are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 15 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a system, one or more processor units, memory, database internet bot, and potential target database are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 15 is not patent eligible.
Regarding dependent claims 2-5, 7-10, 12-14, and 17-22:
Dependent claims 2-5, 7-10, and 21-22 are directed to a method, which recite the steps of wherein the transaction service is a payment service, and wherein the placing one or more restrictions includes denying the request such that solicitation of payments via the payment service cannot be made from the user account using the profile information; wherein the placing one or more restrictions includes requiring additional information be supplied from a user to verify the request before updating the user profile information; wherein the user account is a new user account of the transaction service, and wherein the request to change user profile information is a request to establish the new user account with the transaction service; wherein the user account is an existing user account of the transaction service, and wherein the request to change user profile information is a request to update profile information in the existing user account of the transaction service, and wherein determining that profile information in the request matches 31one of the potential targets in the database includes combining the profile information in the request with existing user account profile information and using the combined profile information to search the potential targets in the database; wherein the database identifies a particular entity that has been located by the bot on a web site and has been classified as a particular potential target by using a machine-learning model; wherein determining that profile data in the request matches one of the potential targets in the database includes accessing transaction information associated with the user account; determining if a potential target as identified in the database is an account holder with the transaction service; responsive to determining that the potential target is an account holder, copying user profile information for the account holder into the database, wherein the user profile information is usable to determine whether the profile information in the request is a match with one of the user profiles in the database; the Internet bot scanning and analyzing news articles appearing on one or more Internet websites; and the machine learning model utilizing natural language processing, respectively. 
Dependent claims 12- 14 are directed to a non-transitory machine-readable medium, which recite the steps of analyzing Internet locations to determine a set of content associated with potential payment transactions includes executing a machine learning model utilizing natural language processing; determining if one of the identified entities is a user of the transaction service, as indicated in a user database of the transaction service; and responsive to determining that the one of the identified entities is a user of the transaction service, adding information from a corresponding profile stored in the user database to a corresponding entry the potential target database, wherein the information from the corresponding profile is usable to determine that another user requesting a profile update matches user of the transaction service having information stored in the potential target database; and storing the one or more identified entities comprises storing one or more photographic images corresponding to the one or more identified entities, wherein the photographic images are usable to determine if a user requesting a profile update matches a potential target having information stored in the potential target database, respectively. 
Dependent claims 17-20 are directed to a system, which recite the steps of scanning and analyzing Internet locations include instructions that, when executed by the one or more processors, executing a machine learning model utilizing natural language processing; scanning and analyzing Internet locations include instructions that, when executed by the one or more processors, cause the Internet Bot to scan news articles appearing on one or more Internet websites; determining if an entity identified as a potential target has a user account with the transaction service, and, responsive to determining that the potential target has a user account, copying user profile information corresponding to the user account to the potential target database; and determining that information included in the request matches one of the potential targets in the potential target database includes instructions that, when executable by one or more of the processor units, generate a sample profile with the updated information, compare the sample profile with a profile of the potential target, and compare the sample profile with a previous profile of a user submitting the request, respectively.  
These steps describe the abstract idea of preventing users from making unauthorized user profile updates that match potential targets (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity. Thus, claims 2-5, 7-10, 12-14, and 17-22 are directed to an abstract idea. The additional limitations of memory, one or more processors, potential target database, machine learning model, natural language processing, database, Internet bot, and user database are no more than simply applying the abstract idea using generic computer elements. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Furthermore, the additional elements: memory, one or more processors, potential target database, machine learning model, natural language processing, database, Internet bot, and user database, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment.
Dependent claims 2-5, 7-10, 12-14, and 17-22 have further defined the abstract idea that is present in their respective independent claims 1, 11, and 15; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  The dependent claims 2-5, 7-10, 12-14, and 17-22 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-5, 7-10, 12-14, and 17-22 are directed to an abstract idea. Thus, claims 1-5, 7-15, and 17-22 are not patent-eligible.
Response to Arguments 
With respect to the 35 U.S.C. 102 rejection of claims 1-20, the rejection is withdrawn in view of Applicant’s arguments/remarks made in an amendment filed on 06/21/2022.
Applicant's arguments dated 06/21/2022 have been fully considered but they are not persuasive due to the following reasons: 
With respect to the rejection of claims 1-5, 7-15, and 17-22 under 35 U.S.C. 101, Applicant arguments are moot in view of the grounds of rejections presented above in this office action.
Applicant argues that “claim 1 is not directed to an abstract idea per Step 2A, Prong 1. The Office Action alleges that "[t]hese limitations describe the abstract idea of extracting information ... which correspond to Certain Methods of Organizing Human Activity." However, claim 1 is directed to more than merely extracting information. As noted above, the extracted information is then used to solve the technical problem of "preventing unintended transactions" by "placing, by the computer system, one or more restrictions on the request being able to complete" in response to determining "the request matches identity information corresponding to one of the potential targets in the database." Since the independent claims are directed to providing a technical solution to a technical problem, and more than the mere extraction of data, the claims are thus not directed to an abstract idea.” 
Examiner respectfully disagrees. Under Step 2A, Prong 1, Examiner respectfully notes that the claims recite an abstract idea of preventing users from making unauthorized user profile updates that match potential targets, which is a Certain Method of Organizing Human Activity; and hence, the claims recite an abstract idea. Furthermore, Examiner respectfully notes that the claims are first analyzed in the absence of technology to determine if it recites an abstract idea. The additional limitations of technology are then considered to determine if it restricts the claim from reciting an abstract idea. In this case, it is determined that the additional limitations of technology do not necessarily restrict the claim from reciting an abstract idea. Furthermore, Examiner respectfully notes that ““preventing unintended transactions” by “placing, by the computer system, one or more restrictions on the request being able to complete” in response to determining “the request matches identity information corresponding to one of the potential targets in the database”” features make use of a computer and the computer limitations do not necessarily restrict the claim from reciting an abstract idea as discussed above under Step 2A-Prong 1 of the 35 U.S.C. 101 rejection. Examiner has also considered each and every arguments under Step 2A-Prong 1 and concludes that these arguments are not persuasive. For example, under Step 2A-Prong 1, Examiner considers each and every limitation to determine if the claim recites an abstract idea. In this case, it is determined that the claim recites an abstract idea and the additional limitations of a computer device does not necessarily restrict the claim from reciting an abstract idea. Thus, the claim recites an abstract idea. 
Examiner respectfully notes that there is no technology/technical improvement as a result of implementing the abstract idea. “Storing updates to a potential target database of potential targets for whom transactions may be spoofed via a transaction service using identity information of the potential targets, wherein the database was created by an Internet bot scanning Internet websites to identify identity information indicative of entities that are potential targets for impersonation via the transaction service and storing, in the database, the identity information; maintaining user profile information for a plurality of user accounts of the transaction service; receiving a request to update user profile information for a particular one of the plurality of user accounts; and in response to determining that information included in the request matches one of the potential targets in the potential target database, blocking the request in Page 5 of 14order to reduce a possibility of unintended subsequent transactions being conducted with the user account using the transaction service,” simply amount to the abstract idea of preventing users from making unauthorized user profile updates that match potential targets. There is no computer functionality improvement or technology improvement. The claim does not provide a technical solution to a technical problem. If there is an improvement, it is to the preventing users from making unauthorized user profile updates and not to technology. Furthermore, Examiner notes that it is important to keep in mind that an improvement in the judicial exception itself (e.g., recited commercial and legal interactions concept) is not an improvement in technology (see October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), page 13). Thus, the claim does not integrate the abstract idea into a practical application; and these arguments are not persuasive.
Furthermore, Examiner respectfully notes that there is no improved technology in simply receiving, identifying, scanning, analyzing, extracting, storing, blocking, and updating data (e.g., transaction and identity data). The disclosed invention simply cannot be equated to improvement to technological practices or computers. There is no technical improvement at all. Instead, Applicant recites “storing updates to a potential target database of potential targets for whom transactions may be spoofed …….blocking the request in Page 5 of 14order to reduce a possibility of unintended subsequent transactions being conducted with the user account using the transaction service.” This is merely processing data (MPEP 2106.05(d) II) and does not result in computer functionality or technical improvement. Thus, Applicant has simply provided a business method practice of protecting transactional and identification data, and no technical solution or improvement has been disclosed. However, the present claims simply apply an abstract idea using a computer as a tool without offering any improvements to the computer or technology. Thus, these arguments are not persuasive. Hence, Examiner respectfully declines to withdraw the 35 U.S.C. 101 rejection of claims 1-5, 7-15, and 17-22.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693